Implementation of the Seventh Framework Programme of the EC and the EAEC (debate)
The next item is the joint debate on the recommendation for second reading, on behalf of the Committee on Industry, Research and Energy, on the common position established by the Council [12032/2/2006 - C6-0318/2006 - with a view to the adoption of a decision of the European Parliament and of the Council concerning the Seventh Framework Programme of the European Community for research, technological development and demonstration activities (Rapporteur: Mr Jerzy Buzek);
the report by Mr Philippe Busquin, on behalf of the Committee on Industry, Research and Energy, on the proposal for a regulation of the European Parliament and of the Council laying down the rules for the participation of undertakings, research centres and universities in actions under the Seventh Framework Programme and for the dissemination of research results (2007-2013) - C6-0005/2006 -;
the report by Mrs Anne Laperrouze, on behalf of the Committee on Industry, Research and Energy, on the proposal for a Council regulation (Euratom) laying down rules for the participation of undertakings, research centres and universities in actions under the Seventh Framework Programme and for the dissemination of research results (2007-2011) - C6-0080/2006 -;
the report by Mr Umberto Pirilli, on behalf of the Committee on Industry, Research and Energy, on the proposal for a Council decision concerning the specific programme entitled People, implementing the Seventh Framework Programme (2007-2013) of the European Community for research, technological development and demonstration activities - C6-0383/2005 -;
the report by Mrs Angelika Niebler, on behalf of the Committee on Industry, Research and Energy, on the proposal for a Council decision concerning the specific programme entitled Ideas, implementing the Seventh Framework Programme (2007-2013) of the European Community for research, technological development and demonstration activities - C6-0382/2005 -;
the report by Mr Vittorio Prodi, on behalf of the Committee on Industry, Research and Energy, on the proposal for a Council decision concerning the specific programme entitled Capacities, implementing the Seventh Framework Programme (2007-2013) of the European Community for research, technological development and demonstration activities - C6-0384/2005 -;
the report by Mrs Teresa Riera Madurell, on behalf of the Committee on Industry, Research and Energy, on the proposal for a Council decision concerning the specific programme entitled Cooperation, implementing the Seventh Framework Programme (2007-2013) of the European Community for research, technological development and demonstration activities - C6-0381/2005 -;
the report by Mr David Hammerstein Mintz, on behalf of the Committee on Industry, Research and Energy, on the proposal for a Council decision concerning the specific programme to be carried out by means of direct actions by the Joint Research Centre under the Seventh Framework Programme of the European Community for research, technological development and demonstration activities (2007-2013) - C6-0380/2005 -;
the report by Mr Daniel Caspary, on behalf of the Committee on Industry, Research and Energy, on the proposal for a Council decision concerning the specific programme to be carried out by means of direct actions by the Joint Research Centre implementing the Seventh Framework Programme (2007-2011) of the European Atomic Energy Community (Euratom) for nuclear research and training activities - C6-0385/2005 -;and
the report by Mr Umberto Guidoni, on behalf of the Committee on Industry, Research and Energy, on the proposal for a Council decision concerning the specific programme implementing the Seventh Framework Programme (2007-2011) of the European Atomic Energy Community (Euratom) for nuclear research and training activities - C6-0386/2005 -.
Member of the Commission. Mr President, Honourable Members, Minister Lehtomäki, this evening and tomorrow at midday are important hours for Europe and European science. With your vote tomorrow, you, the Members of this Parliament, will demonstrate that the Europe of research is alive and kicking.
We have worked hard together over the past year so that Europe's researchers can start working and making the best of the opportunities the new Framework Programme will offer them.
Together, we have succeeded in delivering a Framework Programme that meets the objectives we set at the very beginning: ambition and excellence, a good balance between continuity and novelty and a strong basis for simplified rules and procedures.
And, on top of this, we are delivering Framework Programme 7 on time.
We succeeded in doing this despite some difficult circumstances, such as a late agreement on the Financial Perspectives and a rich debate on delicate ethical issues.
We succeeded because we all share the strong conviction that cooperation in research lies at the heart of the successful knowledge society that we want Europe to be: a Europe that delivers growth and jobs and a good standard of living.
The timely adoption of the ambitious FP7 will send a strong message to the scientific community, to industry and to the public at large.
The message is: let us not lose time. Let us work together and realise Europe's potential for excellence.
I would like to pay tribute to the Members who have made all this possible: the rapporteur for Framework Programme 7, Mr Buzek, the rapporteur for the Rules of Participation, Mr Busquin, and, for the part concerning Euratom, Ms Laperrouze; the rapporteurs for the seven Specific Programmes, Ms Riera Madurell for Cooperation, Ms Niebler and Mr Ehler for Ideas, Mr Pirilli for People, Mr Prodi for Capacities, Mr Guidoni for Euratom, Mr Hammerstein Mintz on the EC direct actions of the Joint Research Centre, Mr Caspary on the Euratom direct actions of the Joint Research Centre, and the long list of shadow rapporteurs and other Members who have been deeply involved.
Our cooperation has been greatly facilitated by the skilful chairmanship of Mr Chichester. I learned a lot from him and would like to thank him.
I would also like to acknowledge the hard work and good company of all the presidencies involved in the adoption of the programmes. I would especially like to thank the Finnish Presidency for its constructive role in the final phase of the process.
Our negotiations have produced a solid and broad consensus among the three institutions on the main aspects of the Framework Programme 7 package. We have moved forward considering every single act as part of the same package, ensuring full political coherence within the overall package.
You are more than familiar with the Framework Programme 7 and its content. I will therefore limit my remarks to some key issues.
First, Mr Buzek's report on the Framework Programme 7, second reading. A lot of work has gone into reaching a balanced agreement the three institutions can agree on. I would like to express a heartfelt 'thank you' to the rapporteur for his openness and constant collaboration.
The Commission accepts all elements of the agreement reached following the tripartite meetings. In particular, I would like to mention some of the most important issues on which we finally reached a proper balance.
Firstly, the mid-term review and future decisions on the European Research Council, the appointment of its members and its administrative costs. The Commission has also issued a declaration on this.
Secondly, the strengthened focus on renewable energy sources and energy efficiency, to which more than half the energy priority budget will be devoted. I am particularly satisfied with the level of attention to be paid to energy efficiency in all thematic priorities. The Commission has also made a declaration on this.
Thirdly, the redistribution of the budget in favour of the Cooperation, Ideas and People programmes and, within the Cooperation budget, in favour of Health, Energy, Socio-Economic Sciences and Humanities, and Security.
Fourthly, the approach for the release in two steps of the budget destined for the Risk Sharing Finance Facility.
On the issue of European Union funding for human embryonic stem cell research, I believe we have agreed a very responsible ethical framework for a research programme covering so many different countries. It continues the ethical framework of Framework Programme 6, which has proved successful in practice.
The Commission has made an extensive declaration on this ethical framework, which will be published in the Official Journal as part of the Framework Programme 7 package. The Commission will fully respect and strictly implement this declaration, which I consider to be an integral part of the agreement on Framework Programme 7.
Accordingly, the Commission will not fund projects that include research activities which destroy human embryos, including for the procurement of stem cells. The exclusion of funding of this step of research will not prevent Community funding of subsequent steps involving human embryonic stem cells. Even if Article 6(3) of the Decision on Framework Programme 7 refers to derivation, the Commission will not fund derivation that involves destroying a human embryo.
The agreement on ethics reflects a careful and responsible balance. The Commission calls on the European Parliament not to jeopardise this balance by any further amendment.
I now come to the seven Specific Programmes, which set out the details of the two framework programmes for research.
To a large extent, the modifications of the Commission's proposals were concerned with transposing the provisions of the agreed Framework Programme into the Specific Programme texts. Following these changes, the final draft Presidency texts on the Specific Programmes include a welcome mixture of Parliament's requests and the Council's own reflections, making these texts perfectly compatible with the Commission's position.
For the Specific Programme on Cooperation, Parliament's amendments being put to the vote are, generally speaking, coherent with the Framework Programme text and largely acceptable. This is also thanks to the excellent work of the rapporteur, Ms Riera Madurell. It was not an easy task to deal with such a broad range of fields with important research challenges. Let me just mention as an example of our strong cooperation the agreement reached on renewables and energy efficiency.
For the Ideas programme, the European Parliament's main concerns, as reflected in the amendments and discussed intensively during the tripartite meetings, have been taken into account. Due consideration has been given, in particular, to: the ceiling on the administrative costs of the total budget; questions related to the management staff of the European Research Council; a clearly defined approach to the process of selection, term of office and renewal of the members of the Scientific Council; the reference to the review of ERC structures and mechanisms and the possibility of the Scientific Council appointing a Secretary-General. Once more, thanks to the rapporteur Ms Niebler and to Mr Ehler for their constructive work.
For the People programme, the current Presidency text has taken on board a number of Parliament's amendments, which are fully acceptable to the Commission. I would highlight in particular those that refer to the importance of encouraging youngsters to enter the research profession, of helping them with a more stable career path, and making full use of women's potential. I offer all my thanks for the support given by the rapporteur, Mr Pirilli.
On the Capacities Specific Programme, let me highlight some of those amendments that really improved the Commission's original proposal. I am referring, in particular, to those clarifying the role of RTD performers for activities under Research for the benefit of SMEs and the introduction of mechanisms for cooperation with national and regional R[amp]D support programmes. Concerning research potential activities, the addition of the reference to the associated countries clarifies and emphasises the eligibility of entities from these countries to participate in the actions supported under this specific programme. The constant and useful support received from the rapporteur, Mr Prodi, has been really appreciated.
On the EC Joint Research Centre Specific Programme, I am glad to see that Parliament supports the priorities of the JRC as indicated in the Specific Programme. I agree with the majority of the amendments tabled, which are aimed at better defining the JRC mission in relation to its different activities. In particular, I agree to the request regarding the role that the JRC could play in providing a sustainable energy reference system and information on the reliability of the energy supply for Europe, as well as on the availability of renewable energy resources. Thank you for your excellent work, Mr Hammerstein Mintz.
Regarding the Euratom Specific Programme, the text is broadly acceptable with some minor exceptions. Thank you to the rapporteur, Mr Guidoni, for his strong support for the Commission's proposal.
Let me open a parenthesis here just to say that the ITER project has been of paramount importance. I must say that I feel fortunate to have been directly involved. Last week, I had the honour of taking part in the ceremony in Paris and, as I said there, I am confident that 'hard winds grow strong trees'. I also thought of you, Mr Busquin, at that moment.
On the Euratom Joint Research Centre Specific Programme, I am pleased to see that the European Parliament and the Council support the Commission's approach and that the proposed amendments improve the Commission Proposal. And I share the request expressed by the Parliament that "in view of the threat of a loss of knowledge and a lack of new scientists and engineers in the area of nuclear technology,[...] the JRC will implement a programme aimed at retaining knowledge, ensuring that this knowledge is readily available, properly organised and well documented." Once more, thanks for the support received from the rapporteur, Mr Caspary.
Let me now turn to the reports by Mr Busquin and Ms Laperrouze on the EC and Euratom rules for participation respectively. The Commission is very grateful to the European Parliament and, in particular, to the rapporteurs, shadow rapporteurs and other Members of the ITRE Committee for their constructive attitude and strong commitment to reaching a good compromise with the Council, allowing the adoption of the EC Framework Programme 7 rules for participation at first reading. This follows the welcome precedent established under Framework Programme 6 and I am confident that this cooperation will continue in the future.
The Euratom Rules will follow the same principles as those agreed for the EC Rules, taking into account the necessary adjustments due to the specificities of the Framework Programme 7 Euratom Framework Programme.
Concerning the Busquin and Laperrouze reports, the Commission can accept all elements of the agreement reached between the European Parliament and the Council. There is no doubt that the final text provides for significant improvements to the original Commission proposal.
I would like to highlight the following elements of the agreement on the rules for participation.
Firstly, the coverage and calculation of indirect costs, in particular the flat rate introduced for non-profit public bodies, universities, research organisations and SMEs. This flat rate is now fixed at 60% for the first three years (2007-2009) and thereafter the Commission shall establish a new flat rate reflecting an approximation of the real indirect costs of participants, but not lower than 40%. You have been very persuasive in convincing both the Council and the Commission in this respect.
Secondly, the Participants' Guarantee Fund, which replaces collective financial responsibility, as it was known under FP6. This fund will be established by the Commission and will serve as a basis for exempting from verification participants - with the exception of project coordinators - requesting less than EUR 500 000 for a project. Moreover, no additional guarantee or security may be requested from participants or imposed on them, which will particularly help SMEs and other small users.
Thirdly, the evaluation criteria will be clearly established in the Framework Programme 7 rules.
Fourthly, there is the clarification regarding the financial statements, where the compromise agreed reflects Parliament and the Council's common goal of simplifying and limiting the number of certificates.
Fifthly, the 75% upper funding limit for security-related research in the case of the development of highly reliable capabilities has an impact on the security of European citizens and is aimed at a limited number of public users. Parliament's wish has been fully satisfied in this respect.
Finally, there are the access rights for European affiliates established in a Member State or associated country, which they will enjoy if they are required to use their own foreground under the same conditions as the participant to which they are affiliated.
I reiterate my warmest thanks for your excellent work, Mr Busquin and Mrs Laperrouze.
Before concluding, I would like to come to a topic that concerns at least some of you, as indicated by the amendments tabled.
This concerns the participation of entities established in territories that are not internationally recognised. I understand that the aim is to exclude legal entities operating in the territories occupied by Israel.
Since August 1996, Israel has been fully associated to the Framework Programme for Research and Development. Israel's research bodies are today valued and active partners in the implementation of the Framework Programme. The Commission has therefore recommended that the Council should renew the association agreement for the lifetime of Framework Programme 7.
The association agreements in combination with the rules for participation give legal entities established in Israel the same rights and obligations concerning participation and funding as a legal entity established in a Member State. Only legal entities which are established within the internationally recognised territory of Israel can be considered as such legal entities under the text of the rules for participation before you. Legal entities established in the occupied territories cannot be considered as Israeli legal entities as defined by the FP6 rules for participation and the Association Agreement. The Commission will be very vigilant in this regard.
Let me conclude by saying that I have really appreciated these 19 months of intense work and friendly collaboration.
Many amendments have a special meaning for me, as they remind me of each of you, from Mr Liese's interest in children's disease to Ms Riera Madurell's and Ms Gutiérrez-Cortines's strong support for cultural heritage; from Mr Prodi's strong defence of the European Technology Platforms to Mr Hammerstein Mintz's and Mr Turmes's attention to renewable energy sources, and Mr Busquin's strong support for the Guarantee Fund, to mention just a few.
I believe our cooperation bodes well for the implementation of the Seventh Framework Programme and for the continued development of ambitious research and innovation policies that Europe needs and deserves.
The debate today and the vote tomorrow herald the start of a new journey, one that I hope will see Europe cross frontiers and reach new horizons. Researchers will know that the European institutions are there to support them on this journey.
Yes, this evening and tomorrow at midday are truly important hours for Europe and European science. We can truly be proud of what we have achieved and of the direction of the scientific journey on which we have embarked together for a better life for all Europeans and for the whole of humanity.
(Applause)
Commissioner, I believe the sustained applause from this House at such a late hour reflects the depth of its satisfaction with the work of the Commission.
President-in-Office of the Council. (FI) Mr President, Commissioner, ladies and gentlemen, first I wish to mention that Mauri Pekkarinen, Minister for Trade and Industry, to whose field this Framework Programme belongs, will unfortunately not be here this evening owing to illness. For that reason, it is my pleasure and honour to represent the Council in this debate myself. On account of this illness, the Presidency will not have representation at ministerial level at tomorrow's press conference, but I am sure that it will go well.
The European Community's Seventh Research Framework Programme is one of the most important of the Community's measures to implement the Lisbon Strategy and improve European competitiveness. The Community's measures for research and development are crucial if this goal is to be achieved. The budget for the Framework Programme over seven years is more than EUR 50 billion. That makes it the biggest Framework Programme ever in terms of budget and the longest-lasting one to boot.
The interinstitutional agreement on the Community's financial framework was approved last May. As a result, we managed to bring to a successful conclusion the negotiations conducted by Parliament and the Council, even though the timetable was a tight one. I do hope that we will keep to our ambitious timetable and conclude the legislative work for the Framework Programme by the end of the year.
In this connection, I wish to thank the European Parliament for this compromise, and especially the rapporteurs Jerzy Buzek and Philippe Busquin, Chairman of the Committee on Industry, Research and Energy Giles Chichester, the shadow rapporteurs and numerous other Members who have been active in finding a common solution. In particular, I also want to thank Commissioner Potočnik for his constructive input in taking the negotiations forward. Finland, in its capacity as President of the Council, has been able to rely in its work on the results achieved by former presidencies, especially that of Austria.
The Commission's draft proposal on the Framework Programme contained numerous new ambitious initiatives, such as the European Research Council, joint technology initiatives and the Risk-sharing Finance Facility. At times the negotiations were very difficult; for example, with regard to the initiatives mentioned. The outcome of the talks had meant a lot of work, considerable flexibility, and a genuine desire for compromise on the part of Parliament, the Commission and the Council.
With this in mind, I would like to mention that the Council in its common position adopted Parliament's amendment to the principles that steer financing for stem cell research under the Framework Programme. The Commission made a determined effort to find agreement, for which I want to thank the Commissioner.
To my mind, the result is an ambitious, though balanced Programme. It provides an excellent basis for Community measures in the area of research and development for the next seven years. One important aim of the Commission's proposal for the participation rules was to simplify participation. In this connection, Parliament's dynamic role has made it a lot easier for all researchers to participate fully in the Framework Programme.
The Finnish Presidency is happy to see that there are packages of amendments to vote on, amendments that are based on the outcome of the trilogue negotiations. I can confirm that these amendments have the approval of the Council. I hope, however, that the outcome of negotiations will remain unchanged in view of the other amendments tabled.
I hope that Parliament will adopt the decisions on the Seventh Research Framework Programme and the participation rules relating to implementation in tomorrow's sitting. That way, the objective shared by all the institutions, the European Parliament, the Commission and the Council, to have the Framework Programme start right at the beginning of next year can become a reality. This is also what Europe's scientific community is expecting of us.
rapporteur. - (PL) Mr President, Commissioner, the vote on the Seventh Framework Programme will take place tomorrow. Over the last 18 months, four Presidencies have worked on the programme, along with Parliament and the Commission. Each Presidency's input was valuable but particular thanks are due to the Finnish Presidency. As a result of excellent cooperation with the Council and of Commissioner Potočnik's remarkable personal commitment, for which I thank him, and also thanks to the technical support provided by the European Commission, a compromise acceptable to all was reached in October. Commissioner, we would like to thank you very much for the statement on stem cell research. This was very important to Parliament.
The compromise amendments were passed by the Committee on Industry, Research and Energy without encountering any opposition. I should like to praise the shadow rapporteurs for the tremendous sense of responsibility and spirit of cooperation they demonstrated throughout. Thank you all. In terms of both work and cooperation this has been a very busy time for me. Thanks are due also to the coordinators and political advisers who oversaw the work, and to the eight parliamentary committees involved for their opinions.
Along with the Seventh Framework Programme we shall today be debating specific programmes and the principles of participation. The Committee on Industry, Research and Energy coordinated the work on these documents in the European Parliament, and I must thank the committee very much for its work too.
Turning to the Seventh Framework Programme itself, I should like to highlight that Parliament has always approached it in a positive spirit. We did, however, introduce a number of improvements including new partial solutions. These are important to the Programme and were deemed beneficial by the Council and the European Commission, as evidenced by the compromise amendments. The structure and main provisions of the Programme represent an excellent response by the Union to the recommendations made in the Kok and Marimon reports and to the European Parliament's proposals contained in the Locatelli report.
The Seventh Framework Programme will allow the goals of the Lisbon Strategy to be achieved in many ways. Everything will be based on the criterion of excellence in research. There are also new and interesting proposals, joint technological initiatives, drawing on the financial resources of European industry. This is a decisive move towards an innovative Europe, and is in line with the activities of European Technology Platforms.
In addition, the European Parliament decided that research capacity in all the regions of Europe must be released if a genuine European research area is to be created.
As regards the chapter entitled 'Ideas', it contains a definition of the European Research Council. This is a new undertaking designed to promote basic and high-level frontier research. The European Parliament has laid great stress on the need for this to be a fully autonomous Council, for its activities to be clear and transparent and for its administrative costs to be kept low.
The next chapter is entitled 'People' and centres on scientists. If Europe exploits its human potential to the full, and in particular if it supports young scientists starting their professional lives, Europe will be in a position to spread its wings and prevent a brain drain.
The development of European research infrastructure is a key issue. It features in the chapter entitled 'Capacities'. SMEs are another priority. In keeping with the Sixth Framework Programme, they are guaranteed a 15% share in research projects. Additional fast-track procedures and special programmes have been set up too, aimed at small projects. New technologies and innovation underpinned our amendments to this part of the Seventh Framework Programme as well.
Work on the legislation is almost complete, and we must now turn to implementation of the programme. Simpler and more flexible procedures are a key issue, as is coordinating European programmes with national ones. Fragmentation of European research must be avoided at all costs.
I am quietly confident that the Seventh Framework Programme will enable us to reawaken enthusiasm for the Lisbon Programme, and to overcome the well-known European paradox.
In conclusion, I would like to turn to my fellow Members of the European Parliament and assure them that following adoption of the compromise amendments negotiated with the Council, the text of the Seventh Framework Programme fully reflects the priorities of the first reading. I therefore appeal for your support for these amendments, so that Parliament can speak in one voice about research, development, innovation and the future of Europe.
rapporteur. - (FR) Mr President, Minister, Commissioner, ladies and gentlemen, the debate in Parliament this evening on the Seventh Framework Programme and the prospect of its implementation is undoubtedly a moment for us to rejoice. It is an auspicious moment for the scientific community in particular, because this is, after all, the third most important programme of the European Union and one that enables the scientific community to take on a European dimension and motivates it to strive for excellence. Accordingly, one of our key aims is to avoid any lack of continuity from one programme to the next.
Thanks to the joint efforts of the Finnish Presidency, whose perseverance and high-quality work I commend, of the Commissioner and the relevant departments of the Commission and of Parliament, working together in an excellent spirit of cooperation and fully focused on the defined goals, we have reached the stage at which we can launch the Seventh Framework Programme within the desired time frame. That is a crucial point.
The second point is somewhat less gratifying, for the funding earmarked for the programme is lower than we had hoped. We cannot do anything about that. As the Commissioner emphasised, the Financial Perspective initially delayed the discussion of the programme and then fell short of what Europe needs to satisfy its ambitions. I shall repeat incessantly that tomorrow's Europe will be built on research and innovation. It is talked about, it is discussed, but the Member States are still unwilling to align their policies with these aims. It is certainly detrimental that the Framework Programme as proposed by the Commission has been cut by at least 25 to 30%, but, as we say in Belgium, 'Il faut faire avec' - one has to play along - which means trying to make the Framework Programme as effective as possible. In this respect, I believe, as Mr Buzek said, that the Commission's proposal has been broadly accepted and that the improvements and amendments that have been made all point in the right direction.
For my part, I would still like to raise two matters. The first is the European Research Council, which is clearly an essential innovation in the field of European policy. It is indeed imperative that the scientific community should establish itself on a European scale and that the European scientific community itself should recognise the goal of excellence. This will give Europe a far higher profile. That is why we, along with Mrs Niebler and others, have devoted a great deal of attention to the way in which this European Research Council would operate.
Another point that seems to be crucial relates to joint technological initiatives. This process, which is an extension of the technological platforms, is one of the keys to the competitiveness of European industry. It will therefore be very important for the Council, the Commission and Parliament to be able to carry out joint technological initiatives quickly in certain fields. Needless to say, it will not be possible for this to happen in every domain, but I believe the instrument is indispensable.
Commissioner, you are a greater diplomat than I, so let me congratulate you explicitly on having secured an agreement with the Council on the continuation of stem-cell research, particularly as regards supernumerary embryonic stem cells. This is a balanced agreement. It follows on from what was achieved under the Sixth Framework Programme but is also well underpinned by ethical safeguards. The statement you have just made reassures the House that embryos will not be destroyed but that all the potential offered by stem cells, particularly spare embryonic stem cells, for the creation of tomorrow's scientific and medical knowledge will be preserved. I therefore congratulate you on securing this agreement.
I should also like to point out to the House that we shall be voting on the specific programmes tomorrow too and that there are amendments on the table. I know that the procedure is different in the case of the specific programmes, for which we only deliver an opinion. Be that as it may, our votes on the specific programmes ought not to be inconsistent with the provisions adopted for the Framework Programme. Mr Buzek rightly said that Parliament supports the compromise proposals. Legitimate amendments have also been tabled by Members. The strength of support in the Chamber varies between the specific programmes and the Framework Programme. For the sake of the general coherence of the system, there must not be a divide between the specific programmes and the Framework Programme.
Let me move on to the rules of participation. I shall be very brief, because you, Commissioner, have already highlighted the points that are new in relation to the proposal. There is, however, one precept on which I believe we are in agreement. The aim is simplification, and we have tried to develop things in that direction. Nevertheless, I am afraid we must remain humble and modest, for although the need to simplify is restated every time, those who have most experience of framework programmes sadly observe each time that they are not yet perfect. I am not sure that what we have done will be perfect. That will depend in part on your vigilance but also on us. We are here to help you to eliminate the constraints from other sources that complicate the process.
For example, we sought to guarantee the participation of small and medium-sized businesses. This has not simply involved granting them up to 75% of total eligible costs; in the context of the guarantee fund, for example, they will not be required to submit to three-monthly audits to check whether they are eligible to participate. These, then, are the practical consequences, but they depend on implementation, because there are sometimes overzealous people involved. That is quite normal, but it can result in excesses. You will therefore have to ensure proper implementation.
I am also thinking of the lowering of indirect costs to 60%. It may well be argued that this figure is somewhat arbitrary and that indirect costs should be calculated as accurately as possible. This, incidentally, is why a distinction is made between the first three years and the other years, but such a figure was essential in order to involve universities and SMEs from all countries, because accounting systems differ widely.
Let me conclude by saying thank you very much for the work you have done, and thank you especially for making this Framework Programme possible, along with the rules of participation for the scientific community, through your capacity to engage in dialogue and through that of the Finnish Presidency, which has been excellent throughout this process. Thank you again, and I believe that we shall be here in good numbers tomorrow to carry your proposals and our amended proposals without any problem.
Mr President, Commissioner, Minister, ladies and gentlemen, I should like to pay tribute to the excellent work performed by my fellow rapporteurs and, more generally, by the three institutions to pave the way for the rapid adoption of this research package.
The Seventh Framework Programme is the key instrument for the creation of a European research area in which the aim is to devote 3% of GDP to research. It must serve to make national research policies cross-pollinate and complement each other and to promote consistency between the priorities of the Member States and the main aims to be defined by the European Research Council. In spite of a budget that is less substantial than the Commission and Parliament had hoped, this Framework Programme should be appreciated for its leverage. In view of the need to overcome difficulties in accessing finance, particularly for SMEs, the introduction of a funding mechanism and of risk-sharing is a step in the right direction. This mechanism must serve to increase the number of loans granted by the European Investment Bank and the financial institutions, to commit greater sums of money and to support riskier projects.
As far as the Euratom rules of participation for the Seventh Framework Programme are concerned, my strategy was to work in close collaboration with Mr Busquin, rapporteur on the rules governing the conventional Framework Research and Development Programme, in order to preserve the similarity between these two drafts and thereby benefit from the codecision procedure. This is why the compromise amendments proposed to you are the fruit of discussions between the Commission, the Council and Parliament on Mr Busquin's report, adapted for the realm of nuclear energy. Two amendments, however, diverge from the Council's position.
In fact, we wanted to specify, by means of Amendment 58, the selection and award criteria, such as scientific excellence, the ability to carry out the action successfully, relevance to the objectives of the specific programme, the critical mass of resources mobilised and the quality of the plan for the utilisation and dissemination of acquired knowledge.
May I also draw your attention to Amendment 88 of this report, for which some Members have requested a separate vote. This amendment is not incompatible with the choice of Barcelona as the seat of the joint undertaking. Indeed the location of the seat is firmly enshrined in Council Decision 2006/458, and we approve of the choice. The purpose of this amendment is to ensure that the other activities envisaged within the thematic area of fusion energy are implemented and managed separately from the joint undertaking so that the researchers can develop their creative potential. This separation would thus serve to maintain the integrated approach and the close involvement of the fusion associations, particularly through the European Fusion Development Agreement. This point was raised during the trialogues with the Commission and the Council on the rules of participation with a view to clearly defining the roles of each.
The aims of this report on the rules of participation are to provide European support for research activities in the field of atomic energy in the hope of undoing the technological locks in the nuclear domain and particularly of fulfilling the promise of fusion for future energy production.
I wish to express my very sincere thanks to Mr Busquin, who put his skills and experience at my disposal and who involved me in all the meetings at which the compromise amendments were negotiated with the Council and the Commission.
Let me now conclude my remarks with a few words on the specific programmes that I have monitored more closely on behalf of my group.
As far as the direct actions conducted by the Joint Research Centre are concerned, it is worth noting that the Centre's expertise has been extended into areas of considerable political and public interest, such as the development of alternatives to animal testing, social welfare, sustainable agriculture and protection of the environment. In the realm of nuclear energy, we would like the Joint Research Centre to play a greater role in fostering public awareness and providing training. It is also our wish that the Joint Research Centre should lend its expertise to the effort to prevent the proliferation of nuclear weapons. The specific programme on cooperation must help to address social, economic and environmental challenges by focusing on areas such as health, energy or the environment and climate change.
The lengthy catalogue of amendments tabled by the European Parliament is akin, in some people's eyes, to a shopping list, and its very length indicates above all that a great deal of research is expected.
Let us bear in mind the place and role of the European Union in the world but more especially in the lives of its people. A successful Framework Programme would be proof that the European Union is moving forward.
rapporteur. - (IT) Mr President, Commissioner, Minister, ladies and gentlemen, the People programme has found its way to this House after a year of dialogue, in-depth analysis and comparisons. My professional and political experience has brought ideas that are largely shared. They have been instilled into the programme and also incorporated in part into the body of the main legal instrument of Framework Programme 7. I accordingly express my profound thanks to Mr Buzek.
The modern world moves at a very fast pace. The twentieth century was turbulent and exciting: it spanned three epochs, from peasant society to the industrial and post-industrial era, and went even further in its final decade. It was then that EU Heads of State or Government drew up their far-sighted recipe for the future. Lisbon 2000 was a ten-year programme, this being the time envisaged for the construction in Europe of a society of knowledge based on research and innovation. Today we must however take note that progress has been slow, although Framework Programme 6 has signalled a significant positive shift in European policy in this particular strategic sector.
It is a modest effort when compared with the colossal achievements of the emerging economies: in the past fifteen years investments in the research and development sector in China have risen from USD 12.4 to USD 84.6 billion, an increase of 580%. Today China accounts for 12.5% of world trade and is the second largest world producer of advanced technological goods. Then we have India and the countries of the Indo-Pacific basin, the third axis of the technical and scientific world; this axis accounts for 36% of the high-tech products of the whole world, which is exactly double what the whole of Europe produces.
Some analysts have reached a catastrophic conclusion, if this state of affairs is to continue: within twenty years, 90% of the world's scientists will live in an East Asian country. Thus Europe is lagging behind, when compared to the huge amount - in some cases more than 10% of GDP - that is invested in research and development by those countries. Europe is the prisoner of the selfishness of Member States, some of which even today invest less than 1%, while the average for Europe is less than 2% of GDP. This, very briefly, is the overall picture while we are getting ready to launch Framework Programme 7 - for which the European Commission has rightly asked Member States to provide a more substantial financial input.
The People programme constitutes both the mind and the body of the entire legislative corpus: mens sana in corpore sano. Hence the idea of motivating researchers so as to motivate research. Framework Programme 7 will create the free, independent and motivated European researcher. This is the direction in which we should be moving: from recognising the research profession to giving it legal status; from a code of practice to the creation of a data-bank for selecting and employing researchers; from aligning remuneration with the best international standards; from equal opportunities for men and women, through measures to protect female researchers, to reconciling the needs of the workplace with family life; from initiatives to support family mobility to the necessary social security and insurance provisions, harmonisation of tax regimes, recognition of professional titles across EU states, freedom of movement and independence. These are the prerequisites for creating a European area of research and professional integration, given that after years of investment in training young researchers it is in our own interest to make the most of them. To abandon them would be to give a gift to the United States or China.
The positive experience of Marie Curie Actions has appropriately been revisited and will continue, breathing life into a project that aims for excellence in the form of added value: it will have an impact on the organisation of the European research area. We also envisage collaboration and equal opportunities between the public and private sectors. Last but not least, intellectual property, towards which the Council has behaved a little like Pilate with Jesus of Nazareth: it has taken up the idea and turned it into a general rule.
No, that is not how things should be done. If we truly wish to motivate researchers, we must give them a cast-iron guarantee that their rights over the intellectual property that they have created will be protected. This is possible - I shall insist on it when I make the request to the Commission and the Council - through contractual clauses under civil law that would protect the results obtained by research and by the individual researcher.
To achieve excellence it is necessary to motivate people; and to attract researchers from all parts of the world it is necessary to offer attractive conditions. To combine quantity and quality and produce excellence in basic and technological research, as the People programme and the Framework Programme 7 intend to do, it is necessary to join up all the links and address all outstanding problems, to protect industry and private investments by stimulating them without extinguishing that driving force: the human being that is and remains the heart and mind of research.
I thank you all for your kind attention, ladies and gentlemen and shadow rapporteurs - particularly Mr Chichester and my colleagues on the Committee on Industry, Research and Energy, who, by voting unanimously for my report, were sending out a strong signal to the Commission and the Council rather than acknowledging my modest contribution.
rapporteur. - (DE) Mr President, Mrs Lehtomäki, Commissioner, ladies and gentlemen, at the end of over a year and a half's intensive parliamentary debate, we are about to adopt the Seventh Framework Programme and the specific programmes associated with it, and I am, today, grateful first of all, of course to our rapporteur Mr Buzek for his dedicated work, but also to all the other Members of this House who have made their own contributions to the framework programme and to the specific programmes.
As rapporteur on the specific programme 'Ideas', I am, of course, particularly pleased and honoured that the Seventh Framework Programme, or, specifically, the 'Ideas' programme, sees the long-awaited inauguration of the European Research Council.
Why do we need a European Research Council? The intention is that it should reinforce basic research in Europe, thus closing a substantial gap in European research funding, which has, up to now, concentrated mainly on applied research, even though almost all the innovative and groundbreaking developments have come about as a result of basic research; one needs think only of such everyday things as digital cameras or CD players, which would have been impossible without scientists such as Max Planck or Albert Einstein to lay the theoretical foundations.
The European Research Council, the ERC, needs to be a success if it is to attract leading researchers to Europe or to keep our own top European researchers here. If it is to do that, it must be able to do its work independently; this is something that we in this House have repeatedly emphasised, and the Commissioner has also endorsed the idea in his outline. What that means is that, in this European Research Council, it must be the researchers whose views count, the researchers who decide which basic research projects should get funding. It really is a new thing for politicians to say that they are going to keep out of the decisions as to what is worthy of support, and instead leave the decision-making to the research community, that is to say, to the researchers whom we vote onto the Council. I am also particularly proud that we have decided - or rather will, I hope, decide tomorrow - that the sole criterion for the spending of money by the European Research Council should be that of scientific excellence.
This House has insisted from the very outset that the European Research Council should not be a pocket version of the DG Research. I trust that the Commissioner will understand when I say that I have nothing against the Commission, but, if the Research Council really is to be something new, the people who decide what it does must not be politicians, or, indeed the highly-qualified officials in DG Research, but researchers - and, yes, I know I am repeating myself, but I do think this is important.
We in this House have had a hand in pointing the Council in the right direction, but, following an initial stage in which the Council is to be administered by the Commission, consideration is to be given to whether it is actually capable of operating on its own. Once that evaluation has been carried out, we will be able to come to a decision on the Council's final structure. I am very grateful that we were assured, in the trilogue, that this House would have the power of codecision as to what the Council's final structure should actually be like.
We also saw it as important that the Research Council, when it starts work on 1 January 2007, should not become a closed shop, in other words, that it should be open and transparent and work in an open and transparent way. Our House has brought in a number of amendments to that effect, including stipulations that members of its scientific board should be elected in accordance with a rotation system, and we have, of course, by capping the Research Council's administrative budget, ensured that, at the end of the day, the money goes where it should go, that is, to the researchers, rather than being spent on admin. The Budget allocated to the European Research Council - amounting in any case to EUR 7.5 billion over seven years - ought, then, to be a good basis on which it can begin its work.
The Research Council has what is needed in order for it to become the model of European success that we need, a beacon for European research. We also need something that has nothing to do with the Research Council. Tomorrow we have to send out an appeal to the effect that Europe's research community has to be one of the things whereby it identifies itself. Europe is a peaceful community; it is perceived as a community of values, a community founded upon the rule of law, with the European internal market as well as the economic and monetary union. There is only one thing that we lack, and Mr Busquin, with his European Research Area, really has opened up the right path. We must also become a European knowledge community, a European community of researchers. If the Research Council, the programmes, and that on which we are to vote tomorrow help to bring us closer to that, then we in this House will all have done a good piece of work.
(Applause)
rapporteur. - (IT) Mr President, ladies and gentlemen, I naturally wish to thank the Finnish Presidency, Mr Buzek and all my other colleagues. I must of course give special thanks to Mr Potočnik, above all for all the work we carried out together on the basis of his suggestions for Framework Programme 7.
I should like in particular to take note of his solemn promise to exclude any proposal involving infrastructure and firms that operate contrary to international law; and also of his solemn commitment to an integral element of Framework Programme 7 concerning the rules governing human embryonic stem cell research. We have done some important work together and have tried to do what is best for Europe.
Framework Programme 7 offers us an excellent opportunity to set out the far-reaching effort to be made to regain our competitiveness at the level of the whole European Union, by fully implementing the Lisbon scenario. It is therefore appropriate to emphasise that this Framework Programme 7 demonstrates the pressing need to confront the question of research and development at EU level and should therefore be seen as the core of a socio-economic development policy for the EU.
At present, competition involves actors operating at a continental - or at any rate regional-continental - level, and clearly goes beyond the single Member State. We must therefore pursue excellence on a European scale: that is the goal set by Framework Programme 7. All this is what we have been trying to do at European level.
My insistence on this theme has been very kindly emphasised by the Commissioner: our collaboration has had some very personal and extremely important effects, which give one the feeling that for research purposes there must be widespread involvement by all business concerns, especially at European level, otherwise we shall not manage to reach our objective. Framework Programme 7 stands for our awareness that without a genuine common effort, we shall have to give up the idea of having manufacturing and development in Europe. This is the substance of what we are discussing today and this has been how we have all been personally involved in the enterprise. Clearly, certain things have had to be given up, but in the end some important work has been produced.
I should like to clarify certain points concerning the Capacities programme. In my view the interconnections of Framework Programme 7 at regional level, in other words the ability to put together in synergy the resources of Framework Programme 7 and the Structural Funds, with the possibility of involving the regions in investment, could be truly productive in the future, both in research infrastructure and in the regions of knowledge and the regional districts of production. We therefore have, in my opinion, a range of instruments that together will help us to identify the approach that best fits all the issues on our agenda.
I should also like to recall in particular the need to acquaint our citizens more closely with science at a regional level, as well as something that for me has become an idée fixe during my first few years in Parliament: teaching people to evaluate risk as an instrument of political choice, by involving citizens in a sense of overall awareness. That is what we have done, as effectively as we possibly could, and it is something to be satisfied about.
rapporteur. - (ES) Mr President, Commissioner, Minister, I would first of all like to congratulate Mr Buzek, Mr Busquin, the Council and the Commission for the important work they have done, and also my fellow rapporteurs for the other specific programmes, because, ladies and gentlemen, in this plenary sitting we will finally approve the Seventh Framework Programme, which defines the European Union's scientific policy for the next seven years.
This is a fundamental issue within the framework of the Lisbon Strategy, since, if our objective is to be a dynamic and competitive knowledge-based economy, research, technological development and innovation are undoubtedly the main tools for promoting growth, employment and competitiveness.
Our main objective has been to respond to the great challenges faced by our science, technology and innovation in order to reduce the gap separating us from our competitors. Our work has not been without difficulties, particularly following the agreement on the financial perspective which reduced our initial economic horizon. I believe that, on the whole, we can feel satisfied today, however.
As rapporteur for the Specific Programme 'Cooperation', I would like to thank the shadow rapporteurs and all of our fellow Members for their contributions, which have been crucial to the drafting of this report.
The Specific Programme 'Cooperation', with a budget of EUR 32 500 million for the next seven years, represents 65% of the total budget of the seventh Framework Programme, which is a significant increase on the previous Framework Programme.
Ladies and gentlemen, this is the world's largest international cooperation programme for R+D. This programme is intended to make the European Union a leader in strategic scientific and technological fields, by supporting cooperation amongst universities, research centres, companies and institutions, both within the European Union and with third countries.
To this end, the Committee on Industry, Research and Energy's proposal takes up ten major priority areas which offer a significant degree of continuity from the sixth Framework Programme, though improvements in approaches are proposed that we are convinced will provide research groups with easier access to programmes.
The final text adopted by the Committee on Industry, Research and Energy which we are presenting to this plenum for its final approval essentially endorses the approach proposed by the European Commission. It includes powerful tools for stimulating private investment in research, though it calls for greater parliamentary control throughout the execution of the Programme. It also extends and stresses certain fields of research that were absent or not sufficiently represented in the initial proposal, and emphasises a series of horizontal structural aspects of the Programme that we believe to be essential.
In this regard, I would like to stress that our proposal offers considerable progress in terms of the organisation of mechanisms to guarantee the participation of SMEs in all of the Programme's actions. A minimum objective of participation of 15% of the total budget has been set for them and the maximum contribution of all of the Community institutions, including the European Investment Bank, has been sought for the funding of projects in which SMEs participate.
Our proposal makes the principle of scientific and technological cohesion one of the Programme's objectives and it points to the need to seek the maximum degree of complementarity and synergy with other national and regional funds. We are calling for mechanisms for establishing joint approaches to scientific and technological issues of interest to more than one field and also mechanisms for dealing with the complex problems of the thematic priorities for which a merely uni-disciplinary approach is not sufficient to produce significant scientific advances.
Many aspects relating to joint technological initiatives have been improved as a result of the passage through this Parliament of the Specific Programme 'Cooperation'. These new instruments of technical and financial management and of participation in the Specific Programme 'Cooperation' required mechanisms for ensuring compliance with the criteria set for their constitution and transparency in the selection of priorities; they also required sound and efficient management. This report contains proposals for making progress on all of these aspects.
I shall not go into the details of each of the thematic priorities - a lot of work has been done - but I would like to end by saying that I am one of those in favour of continuing with the funding of research with supernumerary human embryos in their early stages of development, since they are important to progress on infertility treatments and knowledge of the causes of congenital and degenerative diseases, and also to finding alternatives to animal testing.
Ladies and gentlemen, through the work we have done over many months, we have tried to contribute to resolving some of the main problems faced by our science and technology. I believe that the result, the fruit of the greatest possible consensus, can be described as satisfactory. I would therefore like once again to thank all of my fellow Members for their contributions, as well as the European Commission, in particular Commissioner Potočnik, who is here today, for his constant help and cooperation.
rapporteur. - (ES) Thank you, Mr President. Thank you, Mr Potočnik, for your open and cooperative attitude; thank you, Mr Buzek and all of the other shadow rapporteurs. We are all members of the seventh Framework Programme family, and in our family there has been a long and difficult birth, with little in the way of healthcare resources, but the baby has been born healthy, though a little under-weight.
When will we grasp that European research is even more important than agricultural subsidies and building motorways? That is not a rhetorical question; we must ask ourselves the stark question of what the priority is for the future of Europe, this Europe that wants to act, but cannot.
We have set certain challenges in this Framework Programme and to a large extent we have covered them. We have made some progress in terms of opening up science, in terms of achieving the maximum transfer of scientific knowledge and technical information and supporting all incentives that promote the transfer of technologies, so that companies, civil society and universities can develop bridges between research and the necessary economic and technological renewal in our current European societies, thanks to this communication and thanks to the rules on the obligatory publication of results, the promotion of free software or the obligation, for example, to promote interoperability; we have made some progress, but we must continue to make more.
We must also ask ourselves whether science is going to be by and for the people, because the opinions of researchers must be in line with those people who are not necessarily experts. In this regard, we should welcome the support and the important work of the science sector and society in this programme, the financial strengthening of this field and the fact that the programme is being opened up to civil society organisations.
I also wonder whether small is beautiful in European science, because we all talk about SMEs, but is that empty rhetoric or a firm commitment? SMEs create the majority of stable employment and are a source of economic stability. The support for initiatives such as that of creating clusters of small enterprises within the technological platforms is very much to be welcomed; it is very important that we have established a framework of 15% for small enterprises within all of the programmes. This is a challenge that we must fulfil; let us see whether we can turn our rhetoric into results.
Will there be less bureaucracy and more transparency in this Programme? Will there be clear and intelligible public access to information, which must be guaranteed for all processes of evaluation and funding of European Union projects? The time has come for the European Commission to reduce the expensive administrative procedures, since they lead to the marginalisation of small research groups and small companies and NGOs, which are unable to afford them because of their size. We are demanding that they be simplified as soon as possible. We want no more excuses. The time has come to act.
This Framework Programme has also meant a return to basics and therefore, with the establishment of the European Research Council, this Framework Programme will provide strong public support for basic research with medium- and long-term social and environmental objectives, led by renowned researchers who will defend their autonomy. We must ensure that this autonomy is respected by everybody, by both Parliament and the Commission.
We Greens wonder whether, in view of the energy crisis, we will have the science for a good climate, which is what we need. It is very positive that there should be financial support for renewable energies and energy efficiency and that it has been increased by 250%, but at the same time we regret that it is still only a third of the sum received by nuclear research as a whole.
We are also pleased that, with regard to social sciences, which are also sciences, this Programme offers firm support for socioeconomic research and multidisciplinary research.
In general terms, we believe this Programme to be positive; cooperation amongst everybody is going to lead the European Union in the direction we need to take if we are to have longer and happier lives and if Europe is to play a more important role in the world.
rapporteur. - (DE) Mr President, ladies and gentlemen, we have done it at last; the Seventh Framework Programme on Research is on the way, and, over the next seven years, the European Union will be investing a total of EUR 54 billion in research. Once we have adopted the specific programmes tomorrow, we - in this House, in the Commission, and the Council - will be able to look back, with our consciences clear, on almost two years worth of hard work.
I would like particularly to thank all those Members with whom I have had the privilege of working, and in whom I had complete trust, as rapporteur on the Joint Research Centre's nuclear research activities over the past few months, and Commissioner Potočnik as well.
We have not, unfortunately, achieved all the things we set ourselves - we have not, for example, managed to double expenditure on research - but the marked increase - of 50% - in the budget in comparison with the Sixth Framework Programme is a step in the right direction. This increase took some tough negotiating with the Council, and sends a positive message to our research institutes and will - it is to be hoped - foster a mood of optimism, but we missed by a mile the twofold increase for which we had hoped, and other economic areas in the world show considerably higher rates of increase in research spending.
We will then fall still further behind in comparison with the USA and Japan. China and other states are continuing to catch us up. The consequences of that will hit us hard and also leave their mark on prosperity, the labour market and social peace.
Europe's research programme is not, to be sure, the most extensive in the world, but it is one of the smartest, and the same can be said, in the nuclear research field, of the Joint Research Centre, on which I am reporting. As Commissioner Potočnik rightly pointed out in his introductory remarks, the Joint Research Centre is set to take over a crucial moderating role in many key areas of nuclear activity.
One of these, firstly, is nuclear safety. Member States have different views on the use to which nuclear energy should be put; some of them are building new nuclear power stations, while others are not. Some are researching into new fourth-generation reactors, whilst others are not. These are things on which they are perfectly entitled to decide for themselves, but safety is not bounded by national borders, and that is why the Joint Research Centre must ensure that the necessary know-how is available at European level.
Secondly, there is also the monitoring of security. Recent developments at international level have made issues of non-proliferation of nuclear technology and weaponry even more acutely important. These are pressing questions, and Europe must come up with an answer to them, so I am delighted to see that the Seventh Research Programme is to give a shot in the arm to the Institute for Transuranium Elements, which leads the world in this field.
The same can be said, thirdly, of the maintenance and transfer of knowledge in the field of nuclear technology, which is of particular interest to me. We have to ensure that young and outstanding scientists across Europe can apply new ideas to addressing existing problems, but we also must not lose the knowledge already acquired, and so we have to ensure that existing and newly-gained knowledge is exchanged within the European Union to an even greater degree than it already is. The Joint Research Centre can certainly make a major contribution to this - and not just in the nuclear field.
Although this House's work will be done once we have voted tomorrow, much remains to be done - by the Member States, by the Commission, and, above all, by the research community. I call on the Member States to invest even more money than before in research activities; for example, to avail themselves of the opportunity to invest money from the Structural Funds in developing research and development capabilities in their countries. The creation of new research structures is not a function of the Seventh Research Programme, but rather a task for the Member States and the Structural Funds.
It is fortunate that the Seventh Research Framework Programme can concentrate properly on excellence in research. I call on the Commission to implement the Programme without delay; I also call on them to establish clear, transparent, well thought-out, effective and fair tendering procedures, to assess them - or cause them to be assessed - in an objective manner, and to implement them in practical and unbureaucratic ways. I am sure that the approach that we in this House have come up with is far from being the worst.
Finally, though, let me call on the European research community - the people who do the research, the people who work on the details, the people who find things out - to make use of what this research programme offers; Parliament has done its work, and now it is up to you to make progress with your research and do something vital in giving Europe a peaceful, free and prosperous future.
(Applause)
rapporteur. - (IT) Mr President, ladies and gentlemen, I should like to thank Mr Potočnik and the Finnish Presidency, which has now been handed the baton in a piece of work that has taken several years to do. Before I speak about the specific programme for which I am the rapporteur, that is to say Euratom, I should like to express some thoughts about Framework Programme 7 and its specific programmes.
I must obviously congratulate Mr Buzek and all the other rapporteurs for their excellent team work, which has enabled us to launch Framework Programme 7, if only at the last possible minute. At the same time I feel rather sad that we have not made that leap of quality, namely that doubling on which we pinned so many hopes. That would have sent out a strong signal of Europe's importance and above all of our conviction that we shall reach the Lisbon objective. The doubling has not happened, but we are nevertheless trying to produce a result.
I shall start with the last comment made by Mr Potočnik on cooperation, in connection with the concern that I have expressed on behalf of myself and my group about the risk inherent in financing organisations or entities, under the aegis of Framework Programme 7, that have been set up or that are functioning in violation of international law. The matter was discussed recently by Parliament with particular reference to the entity that has been set up in the occupied territories - the West Bank, Gaza and eastern Jerusalem - but it applies more generally.
I must emphasise that this concern relates also to situations that have emerged, for example, in scientific bodies, who can be asked to tender under Framework Programme 7 even if they are founded on national legislation that is in breach of international law, by for example preventing people from certain ethnic and religious groups from engaging in research. I believe that this is the problem on which the Commission must express a view. I was not satisfied with the response given in relation to this, since it seems to me to be limited to a very specific sector, whereas I think that it should apply more generally.
As far as the specific programmes are concerned, I am generally satisfied with most of the results achieved and I should in particular like to emphasise the attention given to researchers. Indeed I consider that a great deal of what is done in our complex present-day society depends more and more on the human factor. It is clearly impossible to think of European research without thinking of the researchers and their need for mobility, training and status, which are set out in the European Charter for Researchers. Framework Programme 7 will have to implement the provisions that guarantee the best working conditions for European scientists, not least in order to limit and, if possible, reverse the trend of the brain drain to other parts of the world.
I greatly welcome the effort made to invest in basic research through the creation of an entity that would be independent of the Commission, charged with giving its judgment on the merits of a scientific proposal to be financed under the aegis of Framework Programme 7. The efficacy of this new body will be measured in terms of whether it can be authoritative in selecting proposals and in earning the respect of the scientific community. Only thus will it be able to attract innovative proposals and be in a position to finance ambitious projects that will enhance the quality of European research. Operational transparency, ensured partly through Parliament's involvement in appraising its actions, will be essential for this body's success.
I should now like to devote the remaining minutes to the Euratom specific programme. I agree with the Commission's position, which was also expressed by Mr Buzek concerning the Euratom framework programme, and I think that Europe must invest in developing fusion so that it becomes an indispensable energy source in the long term: unlimited in quantity, ecologically acceptable, financially competitive and capable of making a substantial contribution to a sustainable and safe form of energy supply.
ITER is a fundamental stage in the route towards the use of fusion energy. After lengthy negotiations on the choice of the site for the reactor, the project's partners have at last signed the international agreement on ITER. The positive conclusion of the negotiations, namely the decision to build ITER on the European site of Caradache in France, requires the adoption of decisive and consistent measures on the part of the EU under the umbrella of the present and subsequent framework programmes.
We therefore need to set up a European agency for ITER, in the form of a common enterprise under the aegis of the Euratom treaty, to supply the means for fulfilling our international obligations arising from the ITER agreement. This means setting up the machinery and projects for collaboration with Japan. This agency, with its headquarters in Barcelona, should have the setting up of ITER as its primary objective. However, I think that the agency's remit should be limited to this, and I do not share the Commission's position of entrusting the whole field of research on fusion to a single agency. I do not wish to weaken the role of the agency, which I regard as important, but I think it is essential to help it to meet its objective - which is complicated enough in itself.
Furthermore, I think that European research needs to be more independent, an opinion that in some ways applies also to the European Research Centre. That apart, the associated bodies of the European Fusion Development Agreement have proved over the years to play an essential role. If Europe has the leadership of this programme, that is because it has demonstrated in the field the high quality of the research that it carries out.
Setting up ITER is only the first step, given that we must use it - and use it to best advantage - through a new generation of researchers and high-value research in Europe. This can be guaranteed by keeping research separate from execution. Research should be carried out with existing mechanisms alongside the setting-up of ITER. This is why I believe that it is important for my proposed amendment to be approved by this House, just as was the case with the Buzek report.
draftsman of the opinion of the Committee on Budgets. - Mr President, I wish to begin by congratulating the rapporteurs and my colleague in Committee on Budgets, Mrs Xenogiannakopoulou, for her thorough and insightful opinion.
I wish to express my unreserved support for the collaborative research and development programmes in Europe. I see this as a very important policy area that has direct impact on the way the EU develops as a global economy and the way we are regarded by the rest of the world.
The Seventh Framework Programme, as we have heard, is the biggest EU research programme to date and it pulls all the research-related EU initiatives under the roof of its EUR 53 billion programme. The Commission's initial request was for EUR 70 billion, which was a huge increase on previous years. However, we should not forget that this is a seven-year programme, not a five-year one like its immediate predecessor, and that its resources will be stretched across 27 Member States rather than the 15 and then 25 of the previous programmes. We should also understand that doubling the FP7 reflects the clear importance of science and research to the development of the EU as a global player and as an economic power.
If we want to be competitive, we must walk our talk by investing in the areas that we know are key to our growth. Unfortunately, I do not think the Council actually believes this and it is a pity that it did not support the Commission's request for EUR 70 billion. Despite all the hype we have heard from the Council and all the noises it has made about the need to achieve the Lisbon goals and the importance of pushing our research and development spending up to 3% of GDP - which is still a long way behind Japan and the US - is it not incredible that the final figure agreed by the Council takes the spending up to only 1.5%? What is more astonishing is that the Luxembourg Presidency's original proposal was to cut research and development even more significantly. Thankfully, this option was rejected by many states, including my own, which saw the clear link between research and development and the growth and competitiveness of the EU. This policy area was revisited by the UK Presidency, which put forward proposals for increasing spending. I very much welcome the increase, but I lament, as I said earlier, that it is nowhere near the amount requested by the Commission and Parliament.
The launch of this programme presents us with a real opportunity to learn from and correct past mistakes. One area upon which we need to focus our efforts is that of reducing the duration of funding procedures. The present procedure is ridiculously long. It is not just organisations in my region in the West Midlands which have witnessed this: the European Court of Auditors reported delays of between eight and nine months. This is unacceptably long and it has to be drastically reduced. The lengthy procedure causes many problems. Not least of these is the necessity for a long pre-financing by participants. It is an issue we need to address urgently.
Moving on, late payments are particularly detrimental to SMEs. In this House we are constantly talking about SMEs that we want to support, and they are the fundamental driver of growth in the EU. However, their budgets are hard pushed to cope with such delays. Yet the Commission tells us that SMEs, as I said, must be targeted and actively encouraged to get involved. Perhaps before we try to encourage them, we should ensure that we do not actually discourage them. Therefore, please make the payments promptly.
The late payments also call into question the principle of annuality. Since the Commission has acknowledged these problems, I would strongly urge it to prioritise resolving them. The Commission must ensure that it evaluates, selects and awards funding in an efficient and effective way.
Moreover, in order to plan properly, participants need to know in advance the date on which the decision will be taken. This can be achieved only if future methods and procedures are simplified to speed up selection. This would lead to a much more coherent approach, it would avoid unnecessary bureaucracy for participants and speed up the negotiation of selected proposals. It would also lead to increased transparency by facilitating access to the programme to the very many organisations that I have mentioned before.
One barrier to this is the double verification system. The Commission should set up a single verification and certification system and adopt and publish specific rules that can be seen to be clear and fair to all the interested parties.
In view of this badly needed simplification of access to funding, I support the proposals of the Committee on Budgets to create a database for the submission of applications and encourage the Commission to apply the principle of proportionality as regards the documents it requires. However, I would also urge the Commission to pay attention to the way the programme is controlled. Control mechanisms need to be coordinated and, as I have said, we must avoid unnecessary duplication and ensure that the overall cost of control is proportional to the benefit that it brings.
In conclusion, let me remind the Commission and the Council that this programme is supposed to be for the benefit of the citizens and to promote scientific excellence across the European Union. I do not think that, in view of this, we should try and make all the applicants jump through hoops to participate. On the contrary, we should rapidly award funding to those in Europe who show real innovation and initiative and help them to discover new funding opportunities to increase our competitive advantage vis-à-vis the other areas of the world. As I and all my colleagues have said, everyone recognises the vital role that research and development play in helping the European Union face the challenges presented by the rapidly developing economies of China and India. For this reason, I would strongly urge the Commission to put every euro this programme has been granted to the most effective use possible and ensure that there is a one hundred per cent implementation rate.
Finally, I would also call on our leaders in the Council to look beyond the EU borders and compare ourselves with other areas in the rest of the world and try and revisit this policy to increase resources sooner rather than later.
Mr President, Commissioner, ladies and gentlemen, innovation and knowledge are now enshrined as a pillar of development for the European Union. For such a provision to bear fruit, however, investment in human resources in the field of science and technology, and particularly in young scientists, needs to be seen as crucial and of the highest relevance if we are to achieve the Lisbon goals that we have set for ourselves in the next financial package for 2007-2013.
The reality is that European brains have been abandoning the EU and taking refuge mostly in the United States, where, more often than not, they are guaranteed better working conditions - one might say better laboratory conditions - as well as better pay. Thus we are starting out late and at a disadvantage, and we must therefore make every effort to change this scenario. The aim is to succeed in getting not only new researchers to stay, but also many of those we have already exported to return, and to establish themselves in our old continent, which is trying to put on a new face. We also have to succeed in attracting researchers from third countries by means of new incentives and the mutual recognition of qualifications.
I should like to end by voicing an appeal: researchers, who are the heart and soul of the Seventh Framework Programme, should not be limited to a mere minute in this Programme, which is all that the Committee on Employment and Social Affairs has been given in this debate.
draftsman of the opinion of the Committee on Agriculture and Rural Development. - (DE) Mr President, Madam Minister, Commissioner, ladies and gentlemen, for the first time, agricultural research is getting a chapter to itself within the context of support for research. Between 2007 and 2013, some EUR 1.9 billion will be available for innovation in food, agriculture and biotechnology. The Committee on Agriculture and Rural Development welcomes the explicit reference to agricultural research, which, along with energy research and research into the environment, now has additional options available to it when it comes to getting support from Europe. In so doing, we are not only making a contribution to sustainable agricultural research and development, but are also helping farmers to implement the 2003 agriculture reform and change over to production systems that are competitive in international terms. Innovative agricultural and food production pilot schemes, agricultural institutions, ministries, artisanal associations and guilds should now all prepare themselves to benefit from the innovative options Europe affords them.
Mr President, ladies and gentlemen, my speech will take under four minutes. I should simply like to emphasise one point, namely the great importance attached in this Framework Programme to the relationship between science and society: we need only think of the steps proposed to promote equal opportunities for women in scientific research up to the most senior levels, the 'Youth' action programme, the relationship between citizens and science as well as between the education and training schemes inspired by humanist culture and the demands of scientific progress.
I want to emphasise that science - this is a truism - has intrinsic worth: it is not simply worthy in the utilitarian, productive and competitive sense, though these aspects are also important. Science must be regarded as a common good and its achievements must be accessible to everyone.
I believe that the EU, precisely at the moment when expanding its scientific activity means addressing new issues and aiming at quality, must also keep an eye on the rest of the world and not withdraw into itself: this is an essential part of its role. In fact the achievements of science must be accessible to everyone: the world situation is highly unsatisfactory and a large part of research and knowledge relates to the wellbeing of 10% of the population, while the remaining 90% derive no benefit from it.
There are clearly important measures to be adopted, including the limitation of patents when these affect the wellbeing of the community, especially in the context of diseases. I will conclude by saying that as far as the ethical problem is concerned, I fully concur with what Mr Busquin said: there must be consistency between decisions taken in this House and those adopted in all other forums.
on behalf of the PPE-DE Group. - Mr President, I feel rather humble in the presence of this galaxy of rapporteurs and draftsmen. I understand some kind words were uttered earlier this evening and I should like to reciprocate by thanking the Commissioner, the Presidency and my colleagues, the rapporteur and shadow rapporteurs, for their very constructive engagement in this project. We have worked very hard and I like to think that we have pressed the Council and the Commission to concede a little more than they would like and perhaps not as much as we would like: that is good business.
I share some colleagues' regrets that we were not able to persuade the Council to dig deeper into our taxpayers' pockets to increase expenditure on research. It is a pity that it did not match earlier rhetoric.
I strongly hope the compromise package will be adopted tomorrow. It will give a powerful signal to the research community that we can carry out our business and have the legislation in place on time.
The particular aspects of the framework that I find both new and exciting are the European Research Council and the concept of excellence, because we need both to enable ourselves to compete in the wider world. I welcome the encouragement for SMEs, early-stage researchers and for women in science, as well as the joint technology initiatives, especially for Mr Prodi.
In conclusion, I should also like to thank another European Union institution, namely the Court of Auditors, for its contribution to the work on the rules for participation in responding to our invitation to give an opinion. Hopefully, as a result, we will have made participation in the Framework Research Programme simpler, clearer and more accountable.
on behalf of the PSE Group. - (FI) Mr President, I would like to thank the rapporteurs, and especially Mr Busquin, who is sitting here near me. Hopefully, the Research Framework Programme will help us take a few steps closer to the Lisbon objectives. Parliament has given its support to this excellent package, and my group does too.
The billion euros in the venture capital fund will support small and medium-sized companies, and these very SMEs must be able to challenge the big companies and give employment to people. There is every reason to increase investment in research. Despite that, only one country has invested more than 1% of its budget in research and development, and that country is Finland.
EU investment in research is more sporadic than that of the United States of America, even ignoring money used there for research into defence. With the new Research Framework Programme, there will be new areas for research and new initiatives.
The technology initiatives will improve opportunities for the world of business to participate in the Framework Programme. The European Scientific Council of the European Research Council (ERC) will be responsible for managing the clearest basic research. The Competitiveness and Innovation Framework Programme, for its part, will focus on support for enterprise. The European Institute of Technology may bring into the equation a top university to compete with other universities. Even the Joint Research Centre, which now has more than 2 000 researchers, is active in these fields.
I fear that all this work will fragment and there will be unnecessary overlap. Applicants are confused and wonder where they are actually applying: the moon, perhaps.
I would therefore ask the Commission to tell Parliament how it will attempt to organise the European architecture in Research and Development, so that confusion does not slow down development. The ERA-NET scheme is an important part of this work, but do we already have too many Community initiatives? Does the Commissioner on the right know what the Commissioner on the left is doing?
(Applause)
on behalf of the ALDE Group. - (IT) Research is an important pillar of Europe's drive for the growth of not only the economy but society as a whole, because it attaches value to human capital and the results of research are targeted towards improving social life, health and knowledge. These positive aspects cannot conceal or make us forget that there is a lack of an ethical perspective in connection with stem cell research, in the way that Article 6 is worded. We do not wish to impose limits or obscurantist filters: we simply wish to say that science and research must also have rules and guiding criteria.
The guiding criterion is the pre-eminence of mankind, if we are not to reverse ends and means. The ethical aspect cannot be left out of consideration when research reaches into our genetic inheritance and science comes close to the origin of life itself and thus the beginning of a human life. The belief that research disciplines itself and finds guidance only in itself and in its development is illusory and short-sighted. We do not agree with the wording of Article 6, because we cannot accept that European funds should go towards research that could destroy an embryo.
For this reason it was important, Commissioner, to stipulate a cut-off date, a definite time limit on the use of cell lines that have already been extracted. There has been no such time limit. But it would have been real proof that there was no desire to use embryos ad hoc for research in future. That has not been done; this is why I am expressing a critical judgment.
However, there is a point in the annex to the statement that expresses the decision not to finance research involving the destruction of embryos. We ask the Commission to remain true to these words, so that they are not merely an empty statement, and we also request that the Commission's statement and its annex, which otherwise risk being mislaid and separated from the regulation, should be permanently attached to the regulation at the express wish of the Commission and the Council. They should form an integral part of the regulation, as it seems to me that the Commissioner stated in his speech. In addition we should like this wish to be given formal legal force, so that it is not entrusted merely to a political desire that goes no further than the nocturnal records of this House.
Tomorrow will be an important day for research, although in my opinion we must stress that those of us who have sometimes found ourselves facing an insurmountable obstacle in this matter are still unhappy. We shall continue to oppose any solution adopted for stem cell research that lacks clarity or respect for human values.
on behalf of the Verts/ALE Group. - Mr President, society makes progress not because of institutions but because of courageous and intelligent women and men taking initiatives and then sticking to them.
Commissioner, you are one of these men. You have understood climate change and the depletion of energy resources. These are the challenges of the 21st century. Colleagues, we are in a race against time. We may have only 10, 15 or a maximum of 20 years to get out of a trap which will definitely cause bloodshed, wars, weather anomalies and diseases. It will be a disaster for this planet. The only way out will be to invest massively and rapidly in energy-intelligent use and in renewable energy sources and materials.
We have brokered a deal to get at least 50% of the money for non-nuclear research to renewables and end-use energy efficiency. We have a deal on three issues. Firstly, energy efficiency has to be a horizontal priority all over our research - it is about material research and ICT, which has to involve the energy and resource dimension. Commissioner, you must set up a coordination body to make this happen not only on paper but also in reality.
Secondly, on renewables, we in Europe are the leader as regards technology in that area because we put money into FP4, FP5 and FP6 to invest in wind, photovoltaics and biomass. I want FP7 money to make Europe the world leader in offshore wind, solar thermal electricity and marine technology. We have to move towards that. The third part of our deal is that these issues need to be monitored.
Finally, ITER is the bad decision. Why? Because somebody told me that the less chance there is of a technology breakthrough, the bigger the chance to have an international agreement.
on behalf of the GUE/NGL Group. - (CS) Ladies and gentlemen, when I look around me, I get a sense that one of Murphy's laws is in operation; that is, the more important the issue, the less attention gets paid to it. This is despite the outstanding work of Commissioner Potočnik, and Mr Buzek and his colleagues, who have been among the first ever to look at the needs of the new Member States, where science and research are appallingly under-funded. One of the tasks ahead of us is to concentrate more resources on areas where they will achieve a multiplier effect, as in the case of nanosciences and nanotechnologies, where the resources are somewhat less than had originally been planned. Where we must work hardest, however, is in the new media policy, in order to boost the prestige of science and scientists in the Community, to promote what is referred to in America as the pioneering spirit and to ensure that the Seventh Framework Programme becomes the flagship of the Lisbon Strategy.
on behalf of the UEN Group. - (PL) Mr President, the Seventh Framework Programme is a sine qua non if Europe is to become a leader on the modern economic scene, for the benefit of the welfare and health of its citizens and of environmental protection. The economic and political situation and environmental protection do, however, call for definition of the priorities to benefit from particular financial and organisational support. One of these priorities is reducing reliance on gas and oil. Supply problems and increased prices for these fuels have a negative impact on the economy and on living standards.
In the USA, biofuels research and development has enabled these fuels to be developed and engines running on biofuels to be introduced. It also allowed fuel imports to be cut and created a huge demand for agricultural products, thus increasing the profitability of that sector. The construction of new nuclear power plants in response to the needs of the European energy system, and also of plants generating electricity from wind, water and solar power will secure economic stability. They will also reduce the greenhouse effect and limit damage to the environment. Coal gasification and coal liquefaction have similar benefits.
on behalf of the IND/DEM Group. - (SV) Mr President, no respect is ever shown in this House for the principle of subsidiarity, and no proposal is ever put forward to return political power from the EU to the Member States. Where research is concerned, however, there are valid economic arguments in favour of more work being done by the EU. A pure market economy results in too little research because the benefits of research are enjoyed by everyone while its costs have to be borne by individual companies. It is therefore worth taxpayers' while funding basic research. If several countries join forces, it is still more worthwhile in socio-economic terms because a larger portion of the benefits then comes back to the taxpayers. It is an excellent idea to set up the European Research Council and to facilitate the movement of researchers within the EU. We must, however, reject state intervention and increased bureaucracy. What are required are more research resources, together with transparency and freedom of movement. The issue at hand here is research management, yet politicians, bureaucrats and new EU institutions are nonetheless seeing the scope of their activities extended.
Allow me finally to draw attention to the grotesque way in which resources are distributed. The money available under the Seventh Framework Programme amounts to one seventh of the costs of the EU's agricultural policy. Research appropriations are vitally important to the future of Europe. In contrast, the agricultural policy squanders resources, exploits European consumers and exacerbates world poverty. A doubling of research appropriations, a 50% cut in agricultural subsidies and a 40% reduction in the fee payable to the EU would be blessings to offer a silent prayer for.
Mr President, I do not want to spoil the party here tonight. I think we can be proud of what we have achieved - the European Research Council, the search for excellence in different programmes - but I think it is necessary to state tonight that this is not enough. It is not enough if we compare it with what we should be able to do at European level, and it is important for the representatives of the Council as well as for you, Commissioner, to remember that and to underline that we cannot wait for another seven years to step up the efforts we need in order to keep up with other parts of the world if we are to be the world's leading knowledge economy.
As a shadow rapporteur I am proud of what we have achieved from our side. We wanted to make it easier for SMEs to have access to research programmes, and we have achieved that. We wanted to have better funding for SMEs, and we have achieved that. We wanted to ensure that universities were able to get into the projects without losing money through indirect costs, and we have achieved that. We also wanted less bureaucracy, and we have achieved that. We wanted to free up opportunities to use intellectual property rights, and we have achieved that.
We are happy about what we have achieved, but that demonstrates that we need to take further steps.
(FR) Mr President, in the nick of time, Parliament has pulled the fat out of the fire by adopting the Seventh Framework Programme and avoiding a blank year for European research. It also enables us to respond to that most exciting of challenges, network intelligence.
Let me highlight some welcome advances: the adoption of priorities associated with people's everyday lives, such as health, energy, the environment, support for information and communication technology, the impact of which cuts across all the policies of the Union, the increased consideration given to small and medium-sized enterprises, the engine of competitiveness, through the risk-sharing fund, and, lastly, a prospect of future resources that inspires confidence, with the enhancement of the Marie Curie scholarships and the creation of the European Research Council. As the shadow rapporteur for the Ideas programme, I am delighted that the European Research Council, which is to function through and for researchers, will represent a new form of scientific governance and will fall within the realm of codecision.
The European Parliament has demonstrated unity and responsibility. At the same time, I regret that the budget is not sufficient to make up the leeway on our American and Japanese competitors, who are investing more than twice as much on research as we are. The Council must hear our message in support of yours, Commissioner. The merit of this Framework Programme is that it gives globalisation a human face, and that is surely worth an additional financial effort. Let us fix a date for the revision of the Financial Perspective!
(IT) Mr President, ladies and gentlemen, the Europe that we dream of is first and foremost the Europe of human rights, then the Europe of the market; first the Europe of solidarity with smaller nations, then the competitive Europe. I thank you therefore for the clarifications you have given us this evening, but you know that some explanations remain incomplete, just as the wording of the common position is ambiguous. You also know that European funds will provide an incentive for destroying human embryos.
I recall with pleasure the moment in 1989 when the Socialist Group in the European Parliament and the Group of the European People's Party (Christian Democrats) and European Democrats voted together for an undertaking that there would never be experiments on human embryos except for the purpose of saving the embryo itself. Today we are reversing this position: it is said that the money is needed so urgently that there is no margin for further deliberation, and yet all that is needed is for the Council to accept the genuine interpretation set out in the two amendments that many of us have tabled. I hope that these amendments will be accepted, at the very least in the specific programmes.
(DA) Mr President, Commissioner, ladies and gentlemen, I should like to thank my fellow Members and draw attention to some of the positive features of the Specific Programme, 'Capacities'. Firstly, investment in infrastructure is an essential precondition of innovation and the development of new knowledge. With a European perspective on research infrastructure, researchers will increasingly be able to obtain mutual benefit across Europe's borders from new investment. New and specialised forms of research infrastructure are expensive, and it should therefore be possible for as large a number of researchers as possible to make use of them. With common resources, we shall be able to secure better access to the most recent tools for all European researchers.
Secondly, I think it important that the programme appropriate resources to better integrate the dissemination aspect into research. If society is to reap as many of the benefits of European research as possible, we must ensure that the results of research make a difference to individuals, authorities and industry. High-quality research dissemination also helps to legitimise society's investment in research and to awaken young people's interest in becoming researchers. In this connection, it is also important to point out that the programme focuses on women in research and on increasing women's opportunities to enter the research world. The under-representation of women in that world is well documented, especially by the Commission's own units for women and research. At both Community and national levels, we must therefore work to bring about a situation in which a research career becomes an attractive option for both men and women.
Thirdly, I think it important not only that research staff and directors of research institutes should be exchanged between partner organisations in the Member States but also that the principle should be extended to include partners in associated countries and third countries. The EU's framework programmes are open to a number of partner countries and, in the Seventh Framework Programme, the Commission wants to involve these countries to a greater degree than hitherto. The partner countries' participation in the exchange of research staff will definitely add value to European knowledge-sharing.
(ES) Mr President, European research has gradually dedicated more room to issues relating to the environment, to people and to culture, thereby attaching more importance to their situations and to their conservation and survival. The attention paid to historical and cultural heritage is an example of this. I would like to thank those people in the Commission who have supported it.
The same should be said of the inclusion of the entertainment and multimedia industry, information technologies and social sciences in the programme, as well as the innovation of introducing research relating to intelligence and the fight against terrorism.
I am pleased with the agreements reached on stem cell research: we have set clear limits respecting all sensitivities, the funding of human cloning, the cloning or creation of embryos for research and their destruction has been banned, at all times under the control of regional, national and international bodies.
When I speak to patients and their families, I am moved by their capacity to embrace hope. They know that it may not be they who benefit from the solutions, but they feel obliged to defend that ray of hope for new patients; I certainly will not be taking that hope away from them.
Research has always been a feature of European culture; the great European researcher, Steiner, said that. Creativity and research are aspects of our identity.
Mr President, I just wanted to say how delighted I am that we are reaching a conclusion on this. Science is crucial to the competitiveness of the European Union. When you see the economic giants rising up in China and India and how many computer scientists are being produced in that part of the world, you know the challenge is on.
The Commission acknowledged this in its initial presentation of the financing it sought for this programme. It must be said that the Council's response was very disappointing, not the first time under the Luxembourg Presidency. Thank goodness the Brits were there to save the day and to increase the amount of money allocated to the science budget. It is crucial to acknowledge Mr Blair's role in that.
However, we must also recognise that it is still not enough: EUR 50 billion is not enough for a seven-year programme for 27 countries. It is not a serious proposal. At the very least, Member States need to work together much more constructively in terms of building that capacity, because it is crucial. I refer to what Mr Turmes said earlier. Taking energy as an example, it is crucial to look at things like the technology platforms and the zero emissions platform. That is the kind of thing that will make a real difference to climate change. Unless we allocate that kind of money and emphasise that link between science, the state and private sector, we will have no hope of addressing these issues. Ideally, we would develop these things in the European Union in order to roll them out to areas like China and really make a big difference.
Finally, on capacities, it is crucial that regions in the poorer areas of the Community catch up, meaning it is essential to develop the capacities aspect of this programme further.
(FR) Mr President, research cannot be conducted without people, and that is why the research professions are becoming more and more important and why we support the creation of a genuine European research area. This should be accompanied by due recognition of researchers as a separate professional category, for we need researchers, we need to train good researchers, we need to keep our researchers and bring back those who have left Europe, and we even need to invite those from other countries who wish to join us.
To this end, we must simplify the procedures for access to Marie Curie grants. We must encourage an approach to research that is more firmly based on the Lisbon objectives, especially by promoting links between universities and businesses. We must also examine the effectiveness of aid and the use of public funds and promote equality between men and women. Lastly, we must frame the protection of intellectual property rights, not only in respect of research findings but also as regards the intellectual property of each individual researcher.
In conclusion, we expect the European Commission to convey to us the fullest possible information on the monitoring of this programme.
(NL) Mr President, since the research programme is a key component of the Lisbon Strategy, it is to be welcomed that more funds are being made available. It is just unfortunate that they are not enough, not by a long shot. It is important that a great deal of money is being set aside for health and energy research, since there is a huge need for innovative research in those areas. Two billion has been kept back for energy, at least half of which is earmarked for sustainable energy and energy efficiency. There are promising ideas that merit further research in the pipeline, and it is important for the Member States to work together much more in this area.
In the area of health, it is important to turn our attention to the neglected diseases and antibiotics resistance. Since we are marking World AIDS Day this week, now may be as good a time as any to opt for more funds for health research. It is also to be welcomed that 15% of the research funds are held in reserve for small and medium-sized enterprises. For this to happen, though, it is of course necessary for the red-tape to be cut drastically in the scheduling of the research programmes. To date, the involvement of SMEs has been limited because it was impossible for them to wade through all the paperwork. It is to be hoped that this can now change.
Commissioner, I should like to finish off by drawing your attention to the following: research in fisheries is of huge importance in order to protect fish stocks and prevent overfishing. Unfortunately, the subject of fisheries has not been dealt with separately in the Seventh Framework Programme. What guarantees can you give that sufficient time and funds will be invested in this important research work?
(NL) Mr President, Minister, Commissioner, ladies and gentlemen, this Seventh Framework Programme is indeed a milestone if we consider the budget and policy as a whole.
As the shadow rapporteur of the Group of the European People's Party (Christian Democrats) and European Democrats, I have noticed that, in terms of Capacities, we have succeeded in receiving additional budgets and additional scope for deploying the Structural Funds for research infrastructure at regional level. Thanks to Mr Buzek, Mr Prodi, Commissioner Hübner and the Committee on Regional Development, the budget has in this way been increased by many billions. This need not be done at European level, and together with the EIB's risk-sharing finance facility, considerable investments can be made.
The roadmap for research and research infrastructure that was published recently is setting out the course for this. I can see evidence of these common investments, high-tech campuses and open innovation all over Europe. We must, in the face of cut-throat global competition, look for more focus, more substance and more connection between research and infrastructure. I am winding down. In that way, we can achieve the centres of excellence for nanotechnology, micro-electronics, health care, etc. It is not a 'brain drain' we advocate, but a 'brain gain'.
(CS) Mr President, Commissioner, ladies and gentlemen, I should like to thank Mr Buzek for his report and on the proposed amendments to the Seventh Framework Programme, along with other MEPs for their work on the specific programmes, in particular the specific programme for direct actions conducted by the Joint Research Centre (JRC), where I am a shadow rapporteur.
At a time when around 25% of all EU law relates to technical or scientific issues, the JRC has a vital role to play. As a part of the Commission, this institution is responsible for preparing the scientific background for legislative proposals. Consequently, it is vital to ensure that research is of a high quality and adequately funded. I also feel that the amendment to the rules for participation in the Seventh Framework Programme has proved successful in managing to simplify the rules in force, especially for university research. I hope that this process of breaking down administrative barriers will lead to the better exploitation of our potential for science and research in Europe.
- (SL) I would like to mention the EURATOM programme. The European Union will also provide financial support for research in the fields of nuclear fission and radiation protection in the years to come. Its main innovation, however, is the considerably higher level of funding which it has made available for research activities in the field of nuclear fusion. The construction of the largest test nuclear fusion reactor in the world, which is not just a European project but also a global one, is expected to begin shortly. This programme is an ambitious one which meets the short, medium and long-term objectives of the European Union in the field of energy.
I hope that Parliament will support the proposal put forward by the Committee on Industry, Research and Energy and reject the new draft amendments made at the plenary session. To summarise, we have come to an agreement that the efficiency of the financial administration should be improved and that regular reports on the implementation of the programme should be submitted to the European institutions. We have categorised nuclear energy as one of the vital resources for the reliability and sustainability of energy in Europe. We have emphasised the importance of ensuring adequate human resources and providing people with sufficient, accurate information about the peaceful uses of nuclear energy. I am satisfied with the contents, but not with the level of financial resources.
At this point, I would like to thank everyone for their participation in the setting up of this programme.
(SK) I would like to express my appreciation of the fact that from the very beginning the Committee on Industry, Research and Energy has tried to adopt clear rules for participating in the 7th Framework Programme with as much transparency as possible. We have taken a similarly responsible approach in devising the simplest administrative procedures possible, with a view particularly to the small organisations that are participating in FP7. Most of the principles underpinning the rules of participation in Euratom are identical to the general rules applicable to the 7th Framework Programme. Given the time constraints, I am not going to dwell on the agreements already achieved. However, the Euratom implementation rules under the 7th Framework Programme have their own specific features, notably as regards research into controlled thermonuclear fusion. I appreciate the fact that in this Programme, too, we have been able to reach agreement, adopting several specific amendments that will be instrumental in implementing the ITER project more efficiently, as well as in funding a number of other initiatives that the European Fusion Development Agreement regards as priorities.
(DE) Mr President, if I might say something brief in Mrs Morgan's direction, we would of course be delighted if Tony Blair were not only to fight but also to pay the bill. I believe, Commissioner, that this House has thrown a rock into your garden, and we now hope you will be able to do something with it. Quite apart from the Research Programme itself, we will also have to deal with the problem of having to weld it together with the CIP and with the financing instruments. We in this House have done something for which the Council had promised us additional financial aid; we have done it with money from the programme, and that was not an easy thing for us to do. We did it, though, because we think it right as part of an overall strategy.
We have to say, bluntly, that we are now using money from the research programme to pay for the funding of innovation, and so we feel ourselves under an obligation. Parliament is still obliged to keep an eye on the risk sharing facility, in other words, we are not backing out; we will continue to support you, but - and I have to spell this out, since this was such a big thing for us to do - we will have to continue to maintain a watching brief on this matter. It is, then, a great success, but it is you who have the really big task of putting it all together.
(HU) Mr President, one can only welcome the fact that the European Research Framework Programme has met its objectives and that the agreements have been concluded on schedule. I see significant guarantees that we will be able to retain and motivate our researchers. Several of our proposals were aimed at making participation easier and more transparent. Applying strict assessment procedures and ensuring that information is made widely accessible may broaden the circle of those who are able to take part in these European projects. I regret, however, that the Council and the Commission were rigid in refusing to guarantee that the non-refundable VAT would be accountable as a funded expense, although the Court of Auditors had supported our proposal and its rationale. However, the mechanism for optional flat-rate financing, which promises to be successful, will open up further opportunities to our universities and research institutes and will guarantee their broad, longer-term sustainable participation. The rules of participation have thus undergone positive change, and this means great satisfaction and good opportunities for the researchers of the new Member States.
(DE) Mr President, Commissioner, ladies and gentlemen, I would like to start by congratulating the Commissioner and the Commission, for increasing the budget by 63% over against what it was for the sixth programme is a momentous achievement, and shows that the Lisbon agenda, through which we focused, is right. It got the full support of this House and of the Council. We have now spent many years working to make improvements to it; the compromises we have arrived at are quite crucial in encouraging job creation and growth. Today, I am already thinking about the eighth programme. Having managed a 63% increase this time round, I hope we will achieve a comparable one in the eighth programme.
What is much more important, though, is that the technical work has only just been completed, and now the real work is beginning. In 2009, we have elections to the European Parliament again, and there will be a new Commission; we still have time before then to sell our successes. I would ask you to get together with Commissioner Wallström and the President of the Commission to put together a design for how we can best get the message across to the interested parties for which we drafted this programme - in the universities, in factories, in every branch and sector - that what we have done with this programme we have done for the sake of Europe's future, and that new products and services will enable us to hold our own in global competition.
Since we are spending over EUR 50 billion on product policy, I would ask that we should agree on a budget for marketing and public relations, so that the simplification that has been achieved - this mammoth task that we have accomplished for Europe - may also be got across to its people.
Mr President, at this late hour, I wish to begin by thanking this House, on behalf of all the researchers in Europe, for your words of support during this three-hour debate.
Many of you mentioned funding. Unfortunately, we have lost the bet, because the number seven would be really lucky - seven years, seventh programme, EUR 70 billion. In any case, we can still be proud of what we have achieved, because it is a serious increase.
I have no doubt that the programme will be adopted tomorrow. Then we can continue with our work for the future. Firstly, on the question about fisheries, I would simply add that we now have theme No 2, named 'food, agriculture, fisheries and biotechnology'. This was the last change that was made at the last debate, so it has been included.
I should like to draw your attention to many important things that are part of our achievement. We will all have to consider in the future how the European Research Council is developing. It is a major thing for Europe. It is a major breakthrough that for the first time we are able to gain sources together at EU level, finding excellence without political interference, including mine. That is a major change in thinking, which I hope will be a source of future decisions connected with the European research area. We have European technology platforms which go far beyond the framework programme and they have much more potential. We talk about public-private partnerships in joint technology initiatives, which will be a delicate but worthwhile exercise in the future. We will also have to monitor these closely. We will have to deal with a risk-sharing finance facility, which you mentioned, and I am fully aware that you are expecting simplified procedures, which will not be easy to achieve. I am committed to doing that, but I sincerely hope that I will have the support of all those who can help.
Unfortunately, I have learned that sometimes it is simply impossible to meet all expectations. If, on the one hand, you have private needs which seek fast solutions and, on the other hand, public money, you cannot come together 100%. We will do our best and we will try, but I just want to say that in some areas it is simply the logic of the work which does not fit 100%.
We have a major success with the framework programme which we are putting on the table. However, the framework programme is only the foundation on which we have to build. We have to go beyond that. That is why I want to launch the debate on the European research area immediately. I have three major reasons for that. Firstly, the area was launched in the same year as the Lisbon Agenda. That may be a coincidence, but I do not think so, because the European research area is the main part of Lisbon thinking.
Secondly, in 2009 we shall be embarking on a new Financial Perspective debate. It will be more than a new Financial Perspective debate, it will be a debate about how the future Europe should look. We should come into this debate with strong potential and only if we truly have a debate about European research area behind us will we be strong enough to show clearly that all the messages I have heard today are the right ones. Also, the others will understand them.
Thirdly, when we talk about constitutional, institutional changes, we must be present at that debate. This debate will come alive soon and in this respect it is also important how the European research area and European research cooperation will be treated in future. Those are enough good reasons when we will be dealing with international cooperation, funding, infrastructure facilities and many questions which concern what we have done up to now and how we can improve in the future.
When we talk about the famous 3% that we all have in mind, let us be clear that we have two major challenges. One challenge is coming from the developed countries. Here we are lagging behind in yearly funding for science and research. When we talk about the developing countries, it is not money that is the problem, but the pace, because they are making rapid progress. Those are the two challenges we have to face. When we talk about 3%, we have to be clear that its composition is twofold: public financing and private financing. In a way, since we can make decisions directly, it is easier to handle public financing. However, it is not always easy to come to the figures like in FP7 we were like to, but still it is in direct political control. But when we talk about private financing, which normally consists of two-thirds in normal circumstances, we do not have direct control. Here we can either go in through direct activities which are clearly linked to that, such as state aid, tax incentives, intellectual property rights, regulations, standardisation, lead market initiatives, public procurement, risk venture capital, and so on. However, if we are honest, then we have to take into account those things that are connected with competitiveness and the internal market.
On higher education, if we do not make progress quickly, then higher education and universities in Europe are really the engine behind everything: the labour and financial markets and, finally, the coherence between macroeconomic policies and structural policies which have to be in place. So when we talk about our issues, these are the issues of all the governments, the whole Commission, the whole Parliament. We cannot settle them alone. That is why we always have to look at the big picture and why the debate on which we have to embark in the future is that one.
We have to build on a positive climate which I think we have in Europe. We are now clearly devoting political attention to knowledge, research and development, but it is not important that we get it there, it is important that we keep it there. Why? Because only if we have constant strategic attention for a period of some years can we truly count on serious changes in Europe.
It is true that it is almost midnight but, if we work together, I am sure it is not too late.
(Applause)
It is a rare occurrence, Commissioner, that so many Members are still in the chamber at midnight. That is indicative of the importance of this debate we have been holding for the best part of three hours.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Written statements (Rule 142)
The Seventh Framework Programme is not just another Framework Programme, as it has been designed in its content, organisation, implementation modes and management tools; as a key contribution to the re-launched Lisbon strategy by placing the emphasis on innovation and knowledge for growth and employment.
By bringing and supporting new, innovative ideas through the FP7 via extended transnational cooperation, the aim is to effectively bring science and society closer together. One has to acknowledge that there is indeed genuine European added value in bringing universities, research centres and clusters, industry, SMEs and other legal entities together to cooperate and participate in research projects around defined priorities within a unique management framework on a multiannual basis.
FP7 will of course have to be implemented in synergy with other Community policies such as the cohesion policy and the structural funds that, to a certain extent, also support research and development. With the implementation of FP7, there will be a genuine leverage effect on the objectives of other Community policies such as growth, employment and competitiveness. It will be ensured that knowledge, capacity and innovative technologies will be known, transferred, assimilated and used by businesses around the whole Union.
I am a firm believer in the results science can bring us through non-embryonic stem cell research. It needs to be supported. We need to ensure results. Somatic stem cell therapies, which are those that use stem cells extracted from humans after they are born or from the umbilical cord and placenta, are at a tipping point. Advanced trials in human subjects are showing promising results. These advances are found in a wide range of conditions including heart and liver disease, diabetes, blindness caused by cornea damage, brittle bone disease, cystic fibrosis, strokes, Parkinson's disease and multiple sclerosis, among others.
Therefore, it is my belief that it is in the best interest of the people we represent to ensure funding priority and stronger incentive be given to researchers capable of finding cures to diseases within the foreseeable future through the use of adult stem cells.
Furthermore, it is my belief that there should be a periodic review of funding to research which may or may not bring about results.
(FR) The Seventh Framework Research Programme is supposed to be designed as a tool at the service of an integral research policy that is simplified, is more accessible to SMEs and strengthens the links between research and industry in particular. It almost lives up to that aim.
The fact is that concerns and questions remain, especially with regard to the participation of SMEs, where the access costs for participants and access to the risk-sharing finance facility still pose problems, with regard to coherence and the absence of confusion with other Community policies, with regard to the dissemination of knowledge, where quality and respect for intellectual property are issues, and with regard to the role of Member States in the governance of the programme. The seven-year duration of the programme also seems to be ill-suited to the pursuit of research goals, which are liable to change rapidly in spite of prescribed phases and evaluations.
We also regret that research on embryonic stem cells has not been banned and that Parliament, like the Council and the Commission, has confined itself to mere definitions and restrictions in this domain.
It remains no less true, however, that research, if it is the subject of a policy based on the pursuit of excellence, is one of the few areas in which the European Union can truly deliver better results than national activities could achieve.